Citation Nr: 0706755	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for abdominal aortic 
aneurysm, to include as secondary to the service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service-connected diabetes 
mellitus, type II.

3.  Entitlement to service connection for renal 
insufficiency, to include as secondary to service-connected 
diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.

5.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus, type II.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from July 1959 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which denied the benefits sought on appeal.  In 
February 2006 the Board remanded the case to the RO for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
the five disorders listed in the issues above.  As reflected 
in his substantive appeal, he claims essentially that his 
abdominal aortic aneurysm is due to his role as a diver 
during active service or due to his service-connected 
diabetes mellitus; and that the other claimed disabilities on 
appeal are related to the abdominal aortic aneurysm.  The RO 
denied service connection for the claimed disorders on the 
basis that each is not linked to service or to the service-
connected disability of diabetes mellitus.  The Board has 
reviewed the claims file and determined that further 
development is necessary prior to adjudicating the veteran's 
claims.   

The Board previously remanded the case to the RO in February 
2006 for the purpose of affording the veteran an examination 
in order to obtain an opinion as to the likelihood of a 
relationship between the claimed disorders, and service or a 
service-connected disability.  With respect to the claimed 
abdominal aortic aneurysm, the Remand order instructed the 
examiner to opine as to the likelihood that this disability 
originated in service or was otherwise related to any 
incident of service including his inservice duties as a 
diver; or that the disability was proximately due to or the 
result of the service-connected diabetes mellitus.

The veteran underwent VA examination in June 2006 for the 
purpose of obtaining the ordered opinions regarding the 
relationship between the claimed disorders and service.  With 
respect to the claimed abdominal aortic aneurysm, the 
examiner opined that the abdominal aortic aneurysm did not 
originate in service, nor was it otherwise related to any 
incident of service, including his inservice diving 
experience.  The examiner noted that the veteran had several 
risk factors for the disorder that are not related to 
service.  

The examiner, however, did not address the Board's query as 
to the likelihood that the veteran's abdominal aortic 
aneurysm was proximately due to or the result of the service-
connected diabetes mellitus.  The Court has held that the 
RO's compliance with the Board's Remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, the case must be remanded to the 
RO for compliance with the February 2006 Remand instructions.   

Additionally, the Board notes that service medical records 
indicate that the veteran was treated in service for 
syphilis.  A consultation sheet dated in November 1963 noted 
that the veteran was exposed to syphilis in August 1963.  
Laboratory findings included cardio microflocculation titer 
1.8.  The report contains an impression of late secondary 
syphilis, probably.  The report of the November 1970 
separation examination a note of "history of secondary 
syphilis, well treated."  An opinion has not been obtained 
with respect to any potential relationship between the 
veteran's abdominal aortic aneurysm and the documented 
inservice treatment for syphilis.  See Dorland's Illustrated 
Medical Dictionary 1646 (28th ed. 1994) (cardiovascular 
syphilis, a form of tertiary syphilis in which aortic 
insufficiency and aortic aneurysm, usually of the ascending 
aorta, occur as a result of obliterative endarteritis of the 
vasa vasorum, causing damage to the intima and media of the 
great vessels, and may result in congestive heart failure).

Accordingly, on remand the claims file should be referred to 
the examiner who conducted the June 2006 VA examination for 
the purpose of obtaining an opinion as to whether it is at 
least as likely as not (that is, a probability of 50 percent 
or better) that the diagnosed abdominal aortic aneurysm is 
(a) the result of disease or injury in service to 
specifically include syphilis shown in service; or (b) 
proximately due to, the result of, or increased by, a 
service-connected disease or injury, to specifically include 
the veteran's diabetes mellitus.

The June 2006 examiner opined essentially that the claimed 
disabilities of sexual dysfunction, renal failure, and 
peripheral neuropathy, were related to the abdominal aortic 
aneurysm, to include being related to the rupture of that 
aneurysm and/or the vascular surgery conducted to repair the 
rupture.  

As such, the claim for service connection for abdominal 
aortic aneurysm is inextricably intertwined with the other 
service connection issues on appeal regarding the claimed 
disabilities of sexual dysfunction, renal failure, and 
peripheral neuropathy.  Given the potential etiological 
relationship between the veteran's renal insufficiency and 
hypertension-see Dorland's Illustrated Medical Dictionary 
801 (28th ed. 1994) ((a) renal hypertension, hypertension due 
to or associated with renal disease; (b) renovascular 
hypertension, hypertension due to occlusive disease of the 
renal arteries)-the claim for service connection for 
abdominal aortic aneurysm is also ultimately inextricably 
intertwined with the hypertension claim.  The granting of 
service connection for the abdominal aortic aneurysm would 
have a significant impact on the remainder of the service 
connection claims on appeal.  

Therefore a decision by the Board on the veteran's sexual 
dysfunction, renal failure, peripheral neuropathy, and 
hypertension claims would at this point be premature.  See 
Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues 
are "inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue); Parker v. Brown, 7 Vet. App. 116, 118 
(1994). See also Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 
(Fed. Cir. 2001) (Where the facts underlying separate claims 
are "intimately connected," the interests of judicial economy 
and avoidance of piecemeal litigation require that the claims 
be adjudicated together).  Thus, the Board's resolution of 
the sexual dysfunction, renal failure, peripheral neuropathy, 
and hypertension claims at the present time would be 
premature.  Those determinations must be adjudicated in 
connection with the claim on appeal for service connection 
for abdominal aortic aneurysm.

Additionally, the examiner is requested below to opine as to 
the likelihood that the diagnosed abdominal aortic aneurysm 
resulted from disease or injury in service, specifically 
documented treatment for syphilis; or was proximately due to 
the service-connected diabetes mellitus.  If the opinion is 
affirmative as to either, then given that the examiner has 
already opined that the renal insufficiency/failure is due to 
the vascular surgery in repair of the ruptured abdominal 
aneurysm, an opinion should also be obtained as to the 
likelihood that the diagnosed hypertension is proximately due 
to, the result of, or increased by the diagnosed renal 
insufficiency/failure.  To be complete in assessing the 
etiology of the hypertension, an opinion should also be 
obtained as to the likelihood that the disorder is the result 
of disease or injury in service to specifically include 
documented treatment for syphilis shown in service.   

In summary, the Board is of the opinion that the veteran's 
claims file should be referred to the examiner who in June 
2006 examined the veteran for his claimed disorders, for the 
purpose of obtaining opinions as to the likelihood that any 
current disability is related to service, as instructed 
below.  Prior to that, the RO should obtain any pertinent VA 
medical records since that examination that are not in the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for any of the 
claimed disorders since his release from 
service in November 1970.  The AOJ should 
attempt to obtain copies of medical 
records from all sources identified, and 
obtain all pertinent VA treatment records 
since June 2006.
 
2.  After associating any records obtained 
from the above action, the RO is requested 
to forward the claims folder and a copy of 
this REMAND to the VA examiner, who in 
June 2006 examined the veteran, for the 
purpose of obtaining an addendum to the 
examination.  If the examiner is 
unavailable, the case is to be referred to 
another appropriate specialist.

If the examiner finds that another 
examination is necessary in order to 
provide the requested opinions, such 
should be scheduled in an effort to 
determine the nature and etiology of the 
previously diagnosed abdominal aortic 
aneurysm.  If an examination is found to 
be necessary, then all studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  

After reviewing the available medical 
records-and if deemed necessary, 
examining the appellant-the examiner 
should render comments specifically 
addressing the following questions with 
respect to the veteran's claimed abdominal 
aortic aneurysm: based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or greater) that such disorder is (a) the 
result of disease or injury in service to 
specifically include documented treatment 
for syphilis shown in service; or (b) 
proximately due to, the result of, or 
increased by, a service-connected disease 
or injury, to specifically include the 
veteran's diabetes mellitus.  

If the answer to either (a) or (b) in the 
question above is affirmative, then the 
examiner should render comments 
specifically addressing the following 
questions with respect to the veteran's 
diagnosed hypertension: based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or greater) that such disorder is 
(a) proximately due to, the result of, or 
increased by the diagnosed renal 
insufficiency/failure; or  (b) the result 
of disease or injury in service to 
specifically include documented treatment 
for syphilis shown in service.   

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for service 
connection for abdominal aortic aneurysm, 
sexual dysfunction, renal insufficiency, 
hypertension, and peripheral neuropathy.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


